 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS BELTRAN, et al.,                             Case No. 1:18-cv-01676-LJO-SAB

12                  Plaintiffs,                          ORDER RE STIPULATION TO CONTINUE
                                                         SCHEDULING CONFERENCE
13           v.
                                                         (ECF No. 15)
14   OLAM SPICES AND VEGETABLES, INC.,

15                  Defendant.

16

17          On September 18, 2019, pursuant to the parties’ stipulation, the Court continued the

18 scheduling conference in this matter until October 15, 2019, and ordered the parties to file a joint

19 scheduling report one week prior to the continued date. (ECF No. 14.) On October 9, 2019, the
20 parties filed a status report in which they inform the Court that the parties have reached a

21 proposed settlement but require additional time to finalize a motion for preliminary approval, and

22 seek a three-week continuance of the scheduling conference. (ECF No. 15.)

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                     1
 1          Accordingly, pursuant to the parties’ stipulation (ECF No. 15), the mandatory scheduling

 2 conference is HEREBY CONTINUED to November 5, 2019, at 11:00 a.m. in Courtroom 9. IT

 3 IS FURTHER ORDERED that the parties shall file either a joint scheduling report, or if a further

 4 continuance of the mandatory scheduling conference is required, a joint status report, seven (7)

 5 days prior to the scheduling conference.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     October 10, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
